Name: Commission Regulation (EEC) No 141/90 of 19 January 1990 amending Regulation (EEC) No 1780/89 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 and held by intervention agencies
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20 . 1 . 90 Official Journal of the European Communities No L 16/23 COMMISSION REGULATION (EEC) No 141/90 of 19 January 1990 amending Regulation (EEC) No 1780/89 laying down detailed rules for the disposal of alcohol obtained from the distillation operations referred to in Articles 35 , 36 and 39 of Council Regulation (EEC) No 822/87 and held by intervention agencies whereas the conditions in which the performance guaran ­ ties are released should therefore be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3877/88 of 12 December 1988 laying down general rules for the disposal of alcohol obtained from the distillation opera ­ tions referred to in Articles 35, 36 and 39 of Regulation (EEC) No 822/87 and held by intervention agencies ('), Whereas Commission Regulation (EEC) No 1780/89 (2), as last amended by Regulation (EEC) No 37/90 (3), lays down detailed rules for the disposal of alcohol obtained, from the distillation operations referred to in Articles 35, 36 and 39 of Council Regulation (EEC) No 822/87 (4), as last amended by Regulation (EEC) No 1236/89 Q, and held by intervention agencies ; Whereas, to make it possible to verify that tenderers submit only one tender in response to a partial invitation to tender, the list of tenderers accompanied by the parti ­ culars required under Regulation (EEC) No 1780/89 should give the tenderers' names ; Whereas there is provision for a special tendering proce ­ dure for alcohol for use in the fuel sector and therefore there should be no restriction in the partial invitation to tender on the quantities tendered for industrial uses comparable to alcohol combustion where these do not specifically concern the fuel sector ; Whereas it should be possible for tenders made in response to a partial invitation to tender to relate to more than one vat, to the extent that there is no ceiling on the quantities which may be tendered for certain uses ; Whereas some end uses envisaged for the alcohol in connection with a partial invitation to tender require all or some of the alcohol awarded to be processed into recti ­ fied alcohol ; whereas this process is accompanied by the production of non-rectified alcohol unsuitable for the uses initially envisaged in the partial invitation to tender ; Article 1 Regulation (EEC) No 1780/89 is hereby amended as follows : 1 . The last three lines of Article 2 are replaced by the following : 'and processing into goods exported for industrial purposes by an operator who has made use of inward processing arrangements at least once in the previous two years, other than processing consisting solely of redistillation, rectification, dehydration , purification or denaturing of the alcohol .' 2. Article 5 ( 1 ) is replaced by the following : ' 1 . Apart from the particulars listed in Article 30, the tender shall specify :  the numbers) of the vat(s) in which the alcohol to which the tender relates is stored, the vats all being situated in the same Member State,  the quantity of alcohol to which the tender relates, broken down by vat and expressed in hectolitres of alcohol at 100 % volume. The quantity may not be less, in the case of each tender, than 100 hectolitres and may not exceed 5 000 hectolitres of alcohol at 100% volume where the industrial end use is comparable to use in the fuel sector.' 3 . Article 6 (3) is replaced by the following : '3 . The intervention agency concerned shall communicate to the Commission, within the two working days following the final date for submission of tenders, a list of the names of the tenderers whose tenders are pursuant to Article 30 eligible for conside ­ ration, the prices offered, the quantities requested, the locations and the alcohol types concerned and the precise uses to be made of the alcohol.' (') OJ No L 346, 15. 12. 1988, p. 7. (*) OJ No L 178, 24. 6. 1989, p. 1 . (3) OJ No L 6, 9. 1 . 1990, p. 18 . ( «) OJ No L 84, 27. 3. 1987, p. 1 . (4 OJ No L 128, 11 . 5. 1989, p. 31 . No L 16/24 Official Journal of the European Communities 20. 1 . 90 4. The following is added to Article 33 (2) : prior rectification, at least 90 % of the total quantity of alcohol awarded is used for those purposes.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. The alcohol awarded shall be deemed to have been used in its entirety for the purposes specified in the partial invitation to tender if, where such use entails This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 19 January 1990. For the Commission Ray MAC SHARRY Member of the Commission